Exhibit 10.60
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE "ACT"), OR UNDER THE SECURITIES LAWS OF CERTAIN
STATES.  THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT
AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM.  LENDERS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE
FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.  THE ISSUER
OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE
SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS
IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.


GEL PROPERTIES, LLC
FULL RECOURSE COLLATERALIZED SECURED PROMISSORY NOTE
BACK END NOTE 1
 

$25,000.00
Lewes, Delaware
 
February 10, 2014



1.   Principal and Interest
 
  FOR VALUE RECEIVED, GEL Properties, LLC, a Delaware Limited Liability Company
(the "Company") hereby absolutely and unconditionally promises to pay to
BioNeutral Group  (the “Lender"), or order, the principal amount of Twenty Five
Thousand Dollars ($25,000) no later than November 10, 2014, unless the Lender
does not meet the “current information requirements” required under Rule 144 of
the Securities Act of 1933, as amended, in which case the Company may declare
the offsetting note issued by the Lender on the same date herewith to be in
Default (as defined in that note) and cross cancel its payment obligations under
this Note as well as the Lenders payment obligations under the offsetting
note.  This Note shall bear simple interest at the rate of 6% per annum based on
a 365 day year.


2.   Repayments and Prepayments; Security.


  a.             All principal under this Note shall be due and payable no later
than November 10, 014, unless the Lender does not meet the “current information
requirements” required under Rule 144 of the Securities Act of 1933, as amended,
in which case the Company may declare the offsetting note issued by the Lender
on the same date herewith to be in Default (as defined in that note) and cross
cancel its payment obligations under this Note as well as the Lenders payment
obligations under the offsetting note.
 
  b.            The Company may pay this Note at any time.  This note may not be
assigned by the Lender, except by operation of law.
 
 
 

--------------------------------------------------------------------------------

 
 
  c.            This Note shall be secured by the pledge of the $25,000 6%
convertible promissory note issued to the Company by the Lender on even date
herewith (the “Lender Note”).  The Company may exchange this collateral for
other collateral with an appraised value of at least $25,000.00.  All collateral
shall be retained by New Venture Attorneys, P.C., which shall act as the escrow
agent for the collateral for the benefit of the Lender. The Company may not
effect any conversions under the Lender Note until it has made full cash payment
for the portion of the Lender Note being converted.


3.   Events of Default; Acceleration.
 
  a.            The prin­cipal amount of this Note is subject to prepayment in
whole or in part upon the occurrence and during the continuance of any of the
following events (each, an “Event of Default”):  the initiation of any
bankruptcy, insolvency, moratorium, receivership or reorganization by or against
the Company, or a general assignment of assets by the Company for the benefit of
creditors.  Upon the occur­rence of any Event of Default, the entire unpaid
principal balance of this Note and all of the unpaid inter­est accrued thereon
shall be immediately due and payable. The Company may offset amounts due to the
Lender under this Note by similar amounts that may be due to the Company by the
Lender resulting from breaches under the Lender Note.
 
  b.            No remedy herein conferred upon the Lender is intended to be
exclusive of any other remedy and each and every remedy shall be cumulative and
in addition to every other remedy hereunder, now or hereafter existing at law or
in equity or otherwise.  The Company accepts and agrees that this Note is a full
recourse note and that the Holder may exercise any and all remedies available to
it under law. The Company acknowledges this is a full recourse promissory note.


4.   Notices.


  a.            All notices, reports and other communica­tions required or
permitted hereunder shall be in writing and may be delivered in person, by
telecopy with written confirmation, overnight delivery service or U.S. mail, in
which event it may be mailed by first-class, certified or registered, postage
prepaid, addressed (i) if to a Lender, at such Lender’s address as the Lender
shall have furnished the Company in writing and (ii) if to the Company at such
address as the Company shall have fur­nished the Lender(s) in writing.
 
  b.            Each such notice, report or other communication shall for all
purposes under this Note be treated as effective or having been given when
delivered if delivered personally or, if sent by mail, at the earlier of its
receipt or 72 hours after the same has been deposited in a regularly maintained
receptacle for the deposit of the United States mail, addressed and mailed as
aforesaid, or, if sent by electronic communication with confirmation, upon the
delivery of electronic communication.
 
 
2

--------------------------------------------------------------------------------

 


5.   Miscellaneous.


  a.            Neither this Note nor any provisions hereof may be changed,
waived, discharged or terminated orally, but only by a signed statement in
writing.
 
  b.            No failure or delay by the Lender to exercise any right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege preclude any other right, power or
privilege.  The provisions of this Note are severable and if any one provision
hereof shall be held invalid or unenforceable in whole or in part in any
jurisdiction, such invalidity or unenforce­ability shall affect only such
provision in such jurisdiction.  This Note expresses the entire understanding of
the parties with respect to the transac­tions contemplated hereby.  The Company
and every endorser and guarantor of this Note regardless of the time, order or
place of signing hereby waives presentment, demand, protest and notice of every
kind, and assents to any extension or postponement of the time for payment or
any other indulgence, to any substitution, exchange or release of collateral,
and to the addition or release of any other party or person primarily or
secondarily liable.


  c.            If Lender retains an attorney for collection of this Note, or if
any suit or proceeding is brought for the recovery of all, or any part of, or
for protection of the indebtedness respected by this Note, then the Company
agrees to pay all costs and expenses of the suit or proceeding, or any appeal
thereof, incurred by the Lender, including without limitation, reasonable
attorneys' fees.


  d.            This Note shall for all purposes be governed by, and construed
in accordance with the laws of the State of New York (without reference to
conflict of laws).


  e.            This Note shall be binding upon the Company's successors and
assigns.  This not may not be assigned by the Lender, except by operation of
law.
 
 
3

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the Company has caused this Note to be executed by its duly
authorized officer to take effect as of the date first hereinabove written.
 

 
GEL PROPERTIES, LLC
           
By:
      Title:    

 
 4

--------------------------------------------------------------------------------